DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites “wherein HVAC unit”, whereas it should recite --wherein the HVAC unit--, instead.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the claim first recites “a heat exchange component” in line 5, and then recites “the heat exchanger component” in the second to last line. It should also be noted that claim 22 recites “the heat exchange component”. Therefore, applicant should amend the recitation of “the heat exchanger component” in claim 20 to recite --the heat exchange component--, instead, to maintain consistency with the claim nomenclature and avoid potential antecedent basis issues.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baer et al. (US 5709100 A), herein Baer.
	As per claim 1, Baer discloses a heating, ventilation, and/or air conditioning (HVAC) unit (40; see at least figures 2-5), comprising: a supply fan (68) configured to force a supply air flow (152 or 220) through a discharge plenum (124) of the HVAC unit (see at least figures 3, 4 and 5); and an economizer1 (50, 102, 216, 227, and related components; or 66, per se) positioned proximate2 the supply fan (68; see at least figures 2 and/or 4), wherein the economizer is configured to receive an outdoor air flow (212) and direct the outdoor air flow (212) toward the supply fan (68), such that the outdoor air flow (212) bypasses an evaporator coil (118 and/or 120) of the HVAC unit (as evidenced by at least figure 4).
50, 102, 216, 227, and related components; or 66, per se) is configured to facilitate the outdoor air flow (212) directly to the supply fan (as evidenced by the arrows shown in figure 4).
	As per claim 3, Baer discloses a mixing chamber (90, which includes 92 and 94, as described in at least column 6, lines 45-48) having a return air inlet (126) and an outdoor air intake (100, per se), wherein the mixing chamber (90) is fluidly coupled to the supply fan (68), and wherein3 the mixing chamber (90) is configured to4 mix a first air flow (132; see figure 3) from the return air inlet (126) and a second air flow (212; see figure 4) from the outdoor air intake (e.g. by operating the damper 96 to a partial orientation, such that air is mixed; as evidenced by at least column 9, lines 47-54).
	As per claim 4, Baer discloses wherein the evaporator coil (118 and/or 120) is disposed between5 the mixing chamber (90, which includes at least 94) and the supply fan (68; see at least figure 2 for an isometric perspective that shows the evaporator coil 118/120 disposed between the mixing chamber at 94 and the blower fan 68).
	As per claim 5, Baer discloses wherein the mixing chamber (at 94) forms a first air flow path (see arrows in the damper configuration shown in figure 3) toward the supply fan (68), and the economizer (50, 102, 216, 227, and related components) forms a second air flow path (see arrows in the damper configuration shown in figure 4) toward the supply fan (68), separate from the first air flow path (evident from a comparison between figures 3 and 4).
50, 102, 216, 227, and related components; or 66, per se) includes a damper (96), and wherein the damper (96) is configured to be adjusted to regulate an amount of the outdoor air flow (212) directed toward the supply fan (68; as evidenced by at least figures 3 and 4 and column 9, lines 17-20, 28-30 and 47-53).
	As per claim 8, Baer discloses wherein the damper (96) is fully open during a free-cooling mode (see at least column 9, lines 13-22) of the HVAC unit (see also at least figure 4).
	As per claim 9, Baer discloses wherein the economizer (50, 102, 216, 227, and related components; or 66, per se) is affixed to a top surface (62, or 64) of the HVAC unit (see at least figures 3 and 4, wherein the economizer is attached to a top floor 64 and/or a roof 62 by virtue of the integrated structural assembly of the entire HVAC unit).
	As per claim 10, Baer discloses wherein the economizer (50, 102, 216, 227, and related components; or 66, per se) is affixed to a side surface of the HVAC unit (evident from at least figures 3 and 4).
As per claim 11, Baer discloses the system comprising a controller (see at least figure 7) configured to regulate operation of the economizer (50, 102, 216, 227, and related components; or 66, per se) based on an operating mode of the HVAC unit (40; see at least figure 7, column 3, lines 21-25, and column 9, lines 28-36 and lines 57-50), or a conditioning capacity utilization of the HVAC unit (see at least column 9, lines 13-16, and column 12, lines 31-51).
	As per claim 12, Baer discloses wherein the controller (shown in figure 7) is configured to compare the conditioning capacity utilization to a threshold system load (i.e. 55 degrees Fahrenheit) to determine whether the economizer should be utilized (see at least column 9, lines 13-16, and column 11, lines 18-24).
shown in figure 7) is configured to determine the conditioning capacity utilization based on a compressor load (see at least column 3, lines 21-25 and 62-67, and column 4, lines 39-51).
	As per claim 14, Baer discloses an economizer (50, 66, 102, 216, 227 and related components; see at least figures 1-4), comprising: an air inlet (50 or 100) configured to receive an environmental air flow (212); an air outlet (66) configured to direct the environmental air flow (212) into a heating, ventilation, and/or air conditioning (HVAC) unit (40) proximate a blower section (section around 68 and 70) of the HVAC unit (see at least figures 2-4), such that the environmental air flow (212) bypasses an evaporator coil (118 and/or 120) of the HVAC unit (40) prior to being discharged via a plenum section (124) of the HVAC unit (see at least figure 4); and a damper (96) configured to regulate a flow rate of the environmental air flow (212) from the air inlet (50 or 100) to the air outlet (66; evident from at least column 9, lines 14-16, 28-30, and 50-53).
As per claim 15, Baer discloses the system comprising a controller (see figure 7) configured to regulate operation of the economizer (via the actuation of 96 through function blocks 268 and/or 294) based on a threshold system load (i.e. 55 degrees Fahrenheit; evident from at least column 9, lines 13-16 and column 10, lines 54-60).
	As per claim 16, Baer discloses wherein the controller (see figure 7) is configured to determine the threshold system load based on a temperature of the environmental air flow (as described in at least column 9, lines 13-16).
As per claim 17, Baer discloses wherein the controller (see at least figure 7) is configured to close the damper (96) of the economizer based on an operating load of the HVAC unit (40) being greater than the threshold system load (i.e. if the ambient temperature is above 55 degrees Fahrenheit, the damper will not introduce ambient air or provide free-cooling; as evidenced by at least figure 3, column 9, lines 13-16, column 11, lines 17-24, and column 12, lines 5-6).
As per claim 18, Baer discloses wherein6 the HVAC unit (40) is an existing HVAC unit (see figures 1 and 2), and the economizer (50, 66, 216, 102, 227 and related components) is configured to be retrofitted7 to the existing HVAC unit (i.e. the economizer is capable of being retrofitted into 40, as evidenced by the structural configuration of 40 shown in figures 2-4).
	As per claim 19, Baer discloses the system comprising a filter (227) proximate the air outlet (66).

Claim(s) 20-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fischer et al. (US 20160169544 A1), herein Fischer.
As per claim 20, Fischer discloses a heating, ventilation, and/or air conditioning (HVAC) unit (10; see at least figure 1), comprising: a first economizer (13) configured to direct a first environmental air flow (via 305 and/or 306) into an air flow path (see arrows 36 in figures 3 and 4) of the HVAC unit (10); a second economizer (11) configured to direct a second environmental air flow (26) into the air flow path (see at least figures 2-4); and a conditioning section (section around 21) including a heat exchange component (recovery wheel 21), wherein the conditioning section is disposed between the first economizer (13) and the second economizer (11), relative to a direction of air flow through the air flow path (see at least figures 2-4), wherein heat exchange component (21) is configured to condition the air flow (by recovering energy from an exhaust air flow when needed; see at least figure 2, and paragraphs 20 and 76).
11) is positioned adjacent (as evidenced by at least figure 2) to a blower section (section around 23) of the HVAC unit (10).
	As per claim 22, Fischer discloses wherein the heat exchange component (21) includes an energy recovery wheel (as evidenced by at least paragraph 53).
	As per claim 23, Fischer discloses wherein the first economizer (13) includes a first damper (31), and the second economizer (11) includes a second damper (61; see at least figures 6 and 7, and paragraph 73), wherein the first damper (31) is configured to8 be closed (see at least paragraphs 75 and 78) when the second damper (61) is open and vice versa (i.e. the first damper is capable of being open/closed while the second one is closed/open, as evidenced by at least paragraphs 75 and 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baer (US 5709100 A) in view of Fischer (US 20160169544 A1).
	As per claim 6, Baer may not explicitly disclose wherein the economizer is a first economizer, and the outdoor air intake is a second economizer.
13), and an outdoor air intake (44) being part of a second economizer (11; see at least figures 4 and 5). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143.
As per (1), it should be noted that Fischer discloses the use of multiple economizers and/or recovery wheels (see at least paragraph 2 and figures 4 and 5). The configuration(s) disclosed by Fischer provide the benefits of increased energy recovery, while reducing fan energy requirements for one or more modes of operation compared to traditional units, which in turn prevents an undesirable level of humidity during the operation of the economizer by being designed to operate around excessive outdoor air humidity/enthalpy conditions (see paragraph 9). In other words, Fischer suggests an economizer structure and arrangement which improves energy efficiency and temperature/humidity control within an enclosure. As per (2), one of ordinary skill in the art would recognize that since the prior art of Fischer has successfully 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Baer and to have modified them with the teachings of Fischer, by having the economizer be a first economizer, and the outdoor air intake be a second economizer, in order to increase the energy efficiency of the system while also improving the temperature and humidity control thereof, as similarly suggested by Fischer, without yielding unpredictable results.

Allowable Subject Matter and Reasons for Allowance
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

At best, Fischer teaches a controller (29) configured to regulate respective positions of the first damper and the second damper (see at least figure 8 and paragraphs 75, 78 and 87), wherein the controller (29) is configured to open the first damper (31) when the HVAC unit (10) is operated at a first conditioning capacity utilization (e.g. an initial call for cooling, or a “free-cooling” mode as described in paragraph 89) greater than a threshold value (e.g. when outdoor air is 55 degrees Fahrenheit, and the setpoint detected by the thermostat is exceeded; see lines 11-16 of paragraph 89). 
However, Fischer fails to anticipate or render obvious the claim limitation of “the controller is configured to open the second damper when the HVAC unit is operated at a second conditioning capacity utilization less than the threshold value”. Rather, Fischer appears to merely provide general teachings of the controller being configured to open the second damper (61) based on a static pressure threshold value within the enclosure (see paragraphs 18, 42, 72, 78, 86 and 96). Despite Fischer’s allusion to the consideration of alternative parameters, i.e. other than static pressure, in paragraph 96 (see below), Fischer does not provide any explicit teachings for the controller algorithm providing a comparison that is based on the same threshold value being used to control the first damper: 
“[0096] Still further, in a number of embodiments, the method (e.g., 80) includes controlling (e.g., act 85), for instance, opening, a power exhaust bypass damper (e.g., 61), for example, to allow exhaust air (e.g., 27) to exit the HVAC unit (e.g., 10) to outdoors (e.g., 28) without passing through the recovery wheel (e.g., 21). In a number of embodiments, act 85 of controlling bypass damper can include opening, closing, or both (e.g., incrementally or fully), the bypass damper (e.g., power exhaust bypass damper 61), based on measured building static pressure, parameters determined in act 81 or compared in act 82, position of the economizer damper (e.g., 31) fan speed (e.g., of exhaust air discharge fan 202), or a combination thereof, as examples.”

	In other words, Fischer merely recognizes that other parameters (e.g. enthalpy, temperature, humidity, etc.; see at least paragraphs 20, 83 and 87) may be considered, but does not disclose, teach nor suggest the specific correlation or comparison of those parameters as the same threshold value being relied upon to operate the first damper. Absent impermissible hindsight, one of ordinary skill in the art would have not been able to ascertain the claimed invention based on the teachings of the prior art. Moreover, one of ordinary skill in the art would recognize that any modifications to the teachings of Fischer to arrive at the claimed invention would have resulted in rendering Fischer inoperable for its intended purpose, while also changing its principles of operation, since Fischer explicitly describes a controller algorithm that controls the second damper based on static pressure, which is a different threshold value than the threshold value (i.e. temperature) being used to control the first damper. 
	Per the guidance provided in MPEP § 2114 (IV), one of ordinary skill in the art would recognize that the claimed computer-implemented functional claim limitations narrow the functionality of the device, by limiting the specific structure capable of performing the recited function. That is, the claimed control algorithm provides a functional distinction from the prior art, since the prior art lacks the enabling software to perform the claimed algorithm of operating the second damper by comparing the same threshold value that is used for controlling the first damper. Therefore, a preponderance of evidence shows that claims 24 and 25 are allowable over the prior art.


Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defined as “a device designed to make a machine or system more energy-efficient”, according to the Online Oxford Dictionary.
        2 The term “proximate”, when construed in light of the specification, appears to be used within the context of a first element/structure being located ‘next to’ another element/structure. See ¶¶ 7, 21, 24, 46, 48, 52 and 54 of the PG-Pub.
        3 Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP § 2111.04 (I).
        4 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        5 Defined as “at, into, or across the space separating (two objects or regions)”, according to the Online Oxford Dictionary.
        6 Claim scope is not limited by claim language (e.g. such as “wherein” clauses) that does not limit a claim to a particular structure. See MPEP § 2111.04 (I).
        7 The manner of operating a device does not differentiate an apparatus claim from the prior art, since an apparatus claim covers what a device is, not what a device does. See MPEP § 2114 (II).
        8 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).